On behalf of the Guatemalan delegation, I am happy to congratulate Mr. Kittani on his election as President of the General Assembly for its thirty-sixth session.
58.	I also wish to express my satisfaction at the work done by his predecessor, Mr. Riidiger von Wechmar of the Federal Republic of Germany, who made a valuable contribution to the achievements of the preceding session.
59.	My delegation joins in the expressions of appreciation addressed to the Secretary-General who, with his wide experience of international affairs, has so efficiently carried out his tasks.
60.	My delegation considers it important to explain in this world forum the philosophy that inspires Guatemala in establishing its objectives and goals in all matters, and to report on its positive and negative experiences; its accomplishments and aspirations; the infrastructure that it has created; its attention to moral, cultural and spiritual matters; the principles and values which inspire its international policy; its thinking in reference to the new international order which the international community is trying to establish; and its position in regard to the problems of international trade. It wishes in this manner to show the world how a developing country is capable of making progress, when its people have the determination to advance it in all respects.
61.	The people and the Government of Guatemala, presided over by Mr. Fernando Romeo Lucas Garcia, are continuing to undertake a series of projects aimed at accelerating Guatemala's harmonious and integral development, with respect both to its infrastructure and to meeting its people's cultural and spiritual needs.
62.	Those projects are being carried out through the efforts of the Guatemalan people themselves; their conception, design and planning are based on the real needs of the country and the particular character of its people.
63. Among the public works undertaken, I should like to mention the start of the first stage of the national peripheral highway, a project intended to give our country an extensive network of first-class roads, and the construction of hydroelectric plants, provincial hospitals, schools, low-cost housing, health centers, sports facilities and a modern port on the Pacific Ocean.
64.	In agriculture, a program is under way based on a philosophy of its own. This consists of handing over to agricultural workers, under the system of agricultural collectives, the Government-owned farms and ranches, so that all Guatemalans may have their own land to cultivate, without breaking up the existing agricultural units; this allows for their rational management and exploitation with direct benefits, in particular for those who receive the land.
65.	The program does not stop simply at the distribution of the land. Basic services are provided for the settlers, there is access to loans on favorable conditions, and technical assistance is given to improve production capacity, all of which results in benefits for themselves, their families and the people of Guatemala as a whole.
66.	To date, the Government of Guatemala has already distributed 51,000 land deeds, which have directly benefited over t million Guatemalan citizens.
67.	The attention given to agriculture has had the result that Guatemala, in addition to being an exporter of traditional products, has become a prominent exporter of cotton, cardamom and handicrafts.
68.	The great success of Guatemala's agricultural program has led to those international organizations concerned with agriculture becoming interested in our experience, which they wish to make available ,to other developing nations.
69.	In education, the national literacy plan is successfully under way. This is directed to solving the national educational problem, mainly through eliminating, in the first place, the internal causes of illiteracy by giving increased opportunities for primary education to the population between 7 and 14 years of age, especially in rural areas and urban slums; improving primary schools, reducing the causes of dropping out and repeating grades, and increasing the number of schools teaching the full six grades; providing buildings, furniture, equipment and teaching aids; and training teachers and technical and administrative staff.
70.	Secondly, by decreasing illiteracy in the various age groups between 15 and 49 years, through an intensive campaign primarily aimed at the rural population, those working in the building sector and the female population working as domestic servants or as housewives; and by reducing the possibilities of regressive illiteracy through the development of follow-up activities with materials for recently taught readers, together with the development of a network of cultural centers and public libraries and strengthening post-literacy options, in the context of extramural education.
71.	The results of this significant effort may be summarized in the following data. In the semester from January to June 1981, more was accomplished than had been achieved in the previous 30 years.
72.	From 1945 to 1980, several literacy campaigns were carried out at the national level; of a total of 956,799 adults enrolled, 371,428 became literate that is, 38 per cent.
73.	During the first semester of the integral literacy campaign in 1981, an enrollment of 467,461 adults was achieved and 327,222 became literate that is, 70 per cent.
74. UNESCO has already taken note of this development in our literacy campaign.
75.	The follow-up plan in this intensive literacy notion is expected to continue until 1985, encompassing initial literacy, follow-up for new literates and strengthening of the post-literacy mechanisms and the extramural educational options.
76.	This far-reaching national literacy plan is being financed with national resources.
77.	The philosophy underlying the national literacy plan is based on the conviction that the elimination of illiteracy is the road by which every individual can gain access to the heritage of knowledge available to mankind, and by which each society can acquire a command of knowledge which it can put to use in the fulfillmentF of its basic aspirations.
78.	The process of eliminating illiteracy is possible only to the extent to which a coherent initiative is undertaken which integrates the achievement of adult literacy into the general schooling of our youth, within an overall framework of permanent education.
79.	An enterprise of such magnitude as the national literacy plan involves a vigorous mobilization of national energy. In this sense, the people of Guatemala are actively cooperating in its success, and their efforts are all the more praiseworthy in that, having overcome the problems inherent in a program of such wide scope, they have achieved notable results.
80.	This year, our national budget revenues and expenditures amount to 1,200 million quetzales, equivalent to $1,200 million, and 5f per cent of the budget: 664 million quetzales is allocated directly to public investment. In view of the great investment effort which such disbursement requires in an economy such as ours, we have had $211 million in external resources, which indicates that external financing accounts for 17.5 per cent of Guatemala's annual budget.
81.	The energy sector continues to be one of the most important areas of public investment, in an effort to meet the growing energy needs of the productive activities in the country and of projects which contribute to the country's economic and social development.
82.	With reference to hydrocarbons, support continues to be given to oil exploration and exploitation activities.
83.	Guatemala's oil production is approximately 6,650 barrels per day. Last year's production reached a volume of somewhat over 1.3 million barrels, of which 539,000 barrels were used for internal consumption and 781,000 were exported.
84.	Since Guatemalan oil production is modest, and lower than the requirements to meet its own needs, Guatemala continues to be an oil-importing country; hence it has also been affected economically by the frequent and immoderate rises in the price of that fuel. Therefore, we are preparing to reduce the negative impact of this phenomenon by construction of the Chulac, Chixoy and Aguacapa hydroelectric projects. 
85.	The Chulac project will have an installed capacity of 440 megawatts which will enable us to reduce our dependence on oil, since it will add 1,742 million kilowatts of energy to the rational electricity system, replacing 4,100,000 barrels of oil annually. The total cost of this hydroelectric complex, which is to begin operations in January 1988, will be $900 million.
86.	The Aguacapa hydroelectric plant will have an installed capacity of 9C megawatts, with an annual production of 390 million kilowatts, which will replace 930,000 barrels oiXgjl^a year. The total cost of this hydroelectric plant is $170 million, and it will begin operations this month.
87.	The Chixoy hydroelectric plant will have an installed capacity of 300 megawatts, with a total annual production of 1,590 kilowatts, enabling us each year to save 3,780,000 barrels of oil. The cost of this project, which is scheduled to begin operations in June 1982, is $630 million.
88.	A hydroelectric study of the Usumacinta River was begun during the last third of 1980, in conjunction and co ordination with similar studies of that river being carried out by the Mexican Government, in order to determine the desirability of bilateral use of its waters to generate electric power.
89.	Also, for the same purpose of solving the problem of our dependence on foreign supplies of hydrocarbons, we are promoting the development of geothermal projects and special attention is being given to the search for alternatives to conventional energy sources that is, to new and renewable sources.
90.	Throughout the world there are large quantities of organic waste, both animal and vegetable. Since 1952, research work has been done in Guatemala on the anaerobic fermentation process to produce gas fuel -biogas-  and high-quality organic fertilizer.
91.	The Latin American Energy Organization [OLADE] has recognized that Guatemala is a pioneer in the development of biogas in America, and our progress has been favorably compared with and is perhaps superior to that achieved by countries with more experience.
92.	Guatemalan technicians are also participating in the development of an anaerobic system in the United States. In 198C, OLADE used the Guatemalan system, making it available to all the countries in the region. In 1981, the largest biogas plant in existence in Latin America started operations in Guatemala.
93.	Thus Guatemala is making great efforts to reduce its dependence on foreign fuels, not only through the construction of large hydroelectric complexes, but also by utilizing its own natural resources and applying technology suited to our environment to make use of the new and renewable energy sources with which we have been endowed by nature.
94.	My country places all of this experience at the service of mankind.
95.	Sports, which in Guatemala operate with complete autonomy, continues to receive all possible aid from the Government of the Republic, so that our Guatemalan youth may derive physical and spiritual benefits from sports activities, thus contributing to the growth of our country.
96.	During the 30year period from 1949 to 1979, sports received Government assistance to the tune of 5 million quetzales and it is estimated that during the period from 1979 to 2009 sports will receive 300 million quetzales in aid, which shows the importance that Guatemala attaches to the training of youth in sports in general.
97.	With respect to the housing sector; the national plan on the subject is being implemented. It contains goals as regards instruments and concrete objectives with an investment of approximately 56 million quetzales earmarked for the execution of programs of housing development and construction, in order to meet the needs of the population, especially the low-income sector.
98.	Government banking institutions dealing with housing have granted loans on favorable terms to a large number of. Guatemalans.
99.	The direction and execution of Guatemala's external policy rest on the postulates which are the greatest aspirations of mankind, such as peace, universal wellbeing, international social justice, freedom, respect for the dignity of nations and their territorial integrity and the promotion of cooperation among nations, as objectives for the purpose of providing present and future generation? with a better world that will make possible the full material, moral and spiritual fulfillment of all human beings.
100.	Within this context, Guatemala's international policy is totally in keeping with its national policy since internally we aspire to attain the same noble objectives. Consequently, Guatemala's international policy is profoundly nationalistic, essentially democratic, fraternally Central American, absolutely sovereign, firmly based on solidarity in the regional sphere, comprehensive and realistic in the face of the crucial problems confronting mankind and based on active participation in the search for the most adequate solutions to those problems. The characteristics of our international policy are honesty, sovereignty, consistency, respect, conciliation, dignity and pragmatism.
101.	It is by applying such principles and these characteristics of Guatemalan international policy that we support the position of the Republic of Korea. We believe that the Korean question should be left to the Koreans themselves, who should find an independent and peaceful solution thereto, and also that the United Nations could contribute to creating a propitious climate for the renewal of interKorean talks, that is direct negotiations between the two Korean parties.
102.	Guatemala believes that the new international order will not become a reality unless it is based on international social justice. The fundamentals of the new international order, of which the economic aspect is but a part, express a well-intentioned concept of the objectives to be achieved, but which so far have remained mere aspirations.
103.	In our opinion, the establishment of a new international order should take into account not only political and economic factors but also social and cultural problems, since the injustices of the present international system are not limited to economic relations, international trade or monetary problems but also involve living , conditions, health and education, as well as cultural and spiritual needs.
104.	The concept of the new order should be made deeper and broader. The order of which we are speaking should be much more than a type of organization of international relations or a juridical order based on the recognition of rights and obligations.
105.	In order that the foundations of a new international order may be established, agreement should first be reached with regard to a system of values and there should be acceptance of a joint examination of these, that is, of the scope of values such as justice, freedom, equality and solidarity.
106.	Those values should be approached on a twofold basis: on the one hand from the angle of recognition of the interdependence of the world in terms of the diversity of its peoples, races and cultures, and on the other from the angle of the affirmation of the will for peaceful coexistence, felt not only as a necessity but as a destiny to be forged for all and as a responsibility to the future of the human species.
107.	It is not possible, therefore, to uphold the idea that underdevelopment is a mere retardation that can be overcome by means of a linear recuperation process in the context of the world economy, since the establishment of a new international order consists precisely in the adoption of a set of measures that will permit the advent of effective international cooperation.
108.	Hence it is necessary for the countries themselves to choose ways and means of development according to their own creative capabilities and in conformity with the values that are inherent in them, reaffirming their own identity and thus contributing to the effective establishment of relations of equality among nations that are fully responsible for their own destiny.
109.	The new international order should lead to a new human order based on freedom, justice and equity, on the elimination of inequality among countries, on mutual understanding, on cooperation in the great tasks that are common to mankind and on the participation of all in wellbeing, education, knowledge and culture.
110.	The establishment of a new international order demands the creation of relationships based on the principle of the juridical equality of States. A country's consciousness of its own identity is one of the factors that strengthens most its position in international dialog. Ear from being an isolating factor, the affirmation of its idiosyncrasy is, on the contrary, the very basis for participation in exchanges in which each country's full rights are recognized.
111.	Guatemala believes that any reform in the structure of international trade must be based on the fundamental premise that the present trade mechanisms are defective and distorted. Such mechanisms make it impossible for the developing countries to obtain a fair price for their exports. Furthermore, they tend to maintain unchanged the difficulties of access to markets in industrialized countries. Then our basic products become subject to cyclic fluctuations, which jeopardize not only adequate remuneration for. agricultural activities but also the international liquidity of our economy.
i »
112.	Economic relations and the general standards that should govern world trade, especially in the field of raw materials, trade in manufactured goods, the transfer of technology and cooperation in the financial and monetary sectors, require a thorough revision in order to adapt them gradually to the realities of the present day world while bringing about the new international order.
113.	An important condition of the improvement of the prospects of developing countries is the restoration of a more stable and dynamic and less inflationary growth in developed countries with market economies. Consequently, anti-inflationary efforts should be combined with policies whose objective is to restore growth while increasing employment and productivity.
114.	That growth, reinforced by less protectionist policies, would broaden the markets for exports from developing countries, facilitate the process of international structural economic adjustment, and promote an increase in the transfer of capital in concessionary terms.
115.	What the underdeveloped countries claim in the international economic forum, in order to have a better balanced and just international trade, may be summarized in the following aspirations: remunerative prices for our exports; guarantee of access for our exports to the markets of the industrialized countries; removal of tariff and non tariff barriers, as well as protectionist measures; and prevention of the constant increase in prices of the products we import in order to halt deterioration of the terms of trade.
116.	Guatemala reiterates once again its protest before the international community of the action by the United Kingdom in unilaterally granting independence to Belize and its absolute rejection of that action, by which the United Kingdom is attempting to evade its obligations as a party in a controversy subject to the processes of peaceful solution proclaimed by the Charter of the United Nations.
117.	The origins of the dispute are well known. With the achievement of independence by Guatemala in 1821, the territories between the rivers Hondo, Nuevo, Belize and Sibun, that Spain had ceded to Great Britain in 1783 and 1786 for the sole purpose of exploiting their lumber resources, under prohibition not to erect any type of fortification or to create permanent facilities of any kind came under the sovereignty of Guatemala.
118.	The weakness of Guatemala as a new State was taken advantage of by Great Britain which consolidated its dominion over the region it had only in usufruct  limited to less than 6,000 square kilometers and extended it by force towards the south in Guatemalan territory between the Sibun and Sarstoon rivers an extension of more than 15,000 km2 expelling Guatemalan dwellers and preventing by force the exercise of sovereignty over the territory, to which Guatemala was entitled on the day of its independence from Spain on 15 September 1821. To validate this illegal possession, Great Britain coerced Guatemala into subscribing to a treaty in 1859, the so-called "limits Treaty", and disguised a territorial concession in exchange for benefits and compensations which never materialized. Ever since, Guatemala has been claiming the return of the usurped territory.
119.	It is worth while recalling the background to the dispute so that it will at no time be believed that Guatemala is abusing Belizean weakness in trying to recover a territory which is rightfully Guatemalan. The controversy with the United Kingdom has not been settled, but on this territory under dispute they have tried in vain to establish a new State; acceptance by the United Nations, in violation of its Charter, of a unilateral declaration of independence for Belize does not change the original situation relating to the territory and does not solve the dispute on the claimed territory, which belongs to Guatemala and never belonged to the United Kingdom.
120.	Guatemala has widely and undeniably demonstrated its vocation for peace and its respect for the institutions of international law. The dispute was subject to direct negotiations between the parties and, as a result, on 11 March this year in London we subscribed to the Heads of Agreement, the clear text of which, without ambiguities, as was unanimously agreed, would lead to the final solution of the controversy. We also agreed that such a final solution was desirable in order to stabilize relations of every kind in the northern region of Central America, and also permanently to protect international peace and security. However, when we tried to bring up to the level of a treaty what had been agreed to in the Heads of Agreement, we found distorted interpretations, changes of attitude and a wish to minimize and transform the clear text of the Heads of Agreement, arguing and this is something unbelievable in relations between States that the Heads of Agreement could not be met strictly, and that their literal application was not acceptable, but rather that it was necessary to renegotiate, reinterpret and, surprisingly, to make a radical modification in the treaties.
121.	This change of attitude, this disregard for the pledge given, was never explained or justified. It was barely hinted that, the local government of Belize having offered to submit any covenant to a referendum, this must be avoided because the Government would probably be rejected in their proposals and might lose power.
122.	The United Kingdom has also said at this General Assembly that, the present local government of Belize having been reelected through almost two decades, and one of the points in their platform being independence, it should be inferred that there had been a sufficient act of self-determination by the people of Belize. Undoubtedly, this has been a contrivance, as many others by the United Kingdom, cunning and with the appearance of truth, but it is a total fallacy. The people of Belize have not been summoned formally to determine freely, as would be proper* their own future, and the people of Belize, or most of them, have never been in agreement with this independence imposed upon them to satisfy the designs of the United Kingdom to avoid its responsibilities in this dispute.
123.	Thus, it is clear that it cannot be said, by any stretch of the imagination, that there has been in Belize an act of self-determination with due consultation of the people. What occurred is merely a skillful use of words by the United Kingdom, which gave the name of self-determination to local elections determining questions of immediate concern, and where there was no statement whatsoever about the independence of Belize.
124.	The United Nations, which was created, and in particular the Security Council, to maintain international peace and security and to promote the peaceful solution of disputes among States by means of the different mechanisms laid down in its own Charter, has failed in its mission, and has been used as an instrument by a powerful nation in order to commit an act of international injustice against a small country, which was one of the founders of the Organization and which has always abided by its principles and acted within the principles of international ethics and morality.
125.	Guatemala solemnly reiterates that the independence of Belize is unlawful, that it does not recognize such a State, which does not have as its borders the lines maintained by the British occupation forces. Nor does Guatemala recognize it as an integral part of Central America or as a member of the United Nations, nor will Guatemala recognize its sovereignty or territorial integrity, as long as the dispute between Guatemala and the United Kingdom in relation to the territory of Belize is not solved through the peaceful means established in the Charter of the United Nations.
126.	For Guatemala, the lines maintained at the present time by British military forces, or in the future by any unforeseeable combination of forces, are not borderlines. The territorial controversy continues unresolved. This unilateral independence is totally irrelevant to the usurpation and plundering suffered by Guatemala and therefore is despicable and fallacious. We will maintain peace, but our claims and our search for justice continue, now emphasized by this new British mockery.
127.	In view of the foregoing, we now state and categorically reiterate the broadest and most express reservation of all rights by the Republic of Guatemala over the territory of Belize. There has been no action whatsoever capable of changing the statement contained in our Constitution, since the only holder of sovereignty qver that territory is the people of Guatemala.
128.	Guatemala, as I have said, firmly maintains as a basis of its foreign policy an attitude of brotherliness with regard to Central America and everything affecting it. Historically, the five countries of the Isthmus have kept bonds and links that have been such as to make us all partners in the same destiny, so that whatever occurs in one of the sister nations has immediate repercussions on the other four.
129.	These singular relationships of affective interests do not rest solely upon memories of our common past; they answer to geographical realities and similarities of need in the light of the imperatives of development. The idea lives, then, not merely in words in some constitutional document, but it has been transformed into a field of action of our economic growth. Prosperity and development in one of the five Central American nations cannot be conceived of without some degree of development and prosperity in the others. Equally, there cannot be depression and suffering in one of the five countries that in some degree will not affect the other four.
130.	One of the highest expressions of a common ideal in Central America has always been our rejection of foreign interference. Central American life is full of the scars left on our peoples at the hands of strangers. In the seventeenth century, they were English, French and Dutch pirates and buccaneers. In the eighteenth century, they were British sailors and corsairs of different nationalities.
In the nineteenth century, they were North American freebooters. In the early years of this century, it was the shadow of the Monroe Doctrine that, in creating a monopoly in Central American intervention, was also given expression by the presence of Marines. Today, new wounds are being suggested for Central America as a result of the rivalry of forces alien to the Isthmus. Our historical experience is that there are no benign interventions, for they all pervert and, when trying to help, they strike and destroy. From that same experience we know that if transitory there are local forces that sympathize with an intervention, they soon show themselves for what they truly are: ephemeral and inconsequential in the national destiny of Central America.
131.	If it seems that the ideal of Central American fraternity has disappeared in some areas, we well know that in one way or another it will not be long in reappearing, and with new drive. The crucible of the struggle of our peoples to overcome their disadvantages and to improve their standards of living forges new men who will be the bearers of the Central American ideal.
132.	At the present time, the Central American ideal takes second place in the presence of the emergencies and needs that gave rise to the terrible and extended violence in Central America. Much of the struggle would cease if it were not encouraged, supported and equipped from outside. Mistaken feelings of solidarity and sympathy lead to meddling and threaten to turn our countries into testing grounds for weapons and ideologies. The cessation of all intervention in the five countries of Central America would not end that violence altogether but it would give the peoples of Central America an opportunity to defend their national values and bring them to fulfillment and to achieve a just peace in keeping with our spiritual, social, political and economic needs.
133.	Guatemala has faith in mankind, in the values that represent its greatest aspirations and in the international community as represented by this Organization, which in order to meet it goals and objectives should endeavor to ensure that all Member States act with the same sincerity and wholeheartedness as that with which my country acts my country which, as a founding Member of the United Nations, has always made its juridical and political contribution towards fulfillment of the principles and purposes of the Charter.
134.	The people of Guatemala is noble, dignified, honest and hardworking, mature in civic matters, determined to maintain its values untouched and its democratic way of life, a people proud of its MayaQuiche ancestry, a people which bases its life on freedom, justice and equality of opportunity for all, conscious of the difficulties it must overcome to advance in its development process and optimistic about its destiny and its future.
